Per Curiam.
Plaintiff as a stockholder brought this action on behaíf of defendant corporation to compel the individual defendants, who are directors and officers of the corporation, to account for and repay to the corporation certain amounts which they as directors had paid to themselves as salaries, and certain other amounts claimed to have been paid for unauthorized purposes and for unnecessary help, and caused a writ of attachment to be issued against the individual defendants upon the statutory ground “that the debt * * * was fraudulently contracted.” On motion the district court, after examining and considering “the pleadings, affidavits and files in said cause” dissolved the attachment. Plaintiff appealed from this order.
The order dissolving the attachment must be deemed as finding the facts in defendants’ favor so far as they were in issue; and such facts were sufficient to justify the court in holding that the alleged cause of action was not a debt fraudulently contracted.
Order affirmed.